Citation Nr: 1622120	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2013.  A transcript of that hearing is of record.

The Board remanded this matter for further development in April 2014.  The case has since been returned to the Board for appellate consideration.
 

FINDING OF FACT
	
The Veteran's bilateral foot disorders were initially demonstrated years after service, and the most probative evidence of record does not demonstrate that they were either caused by or incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot disability, to include pes planus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to procure the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A predecisional letter, sent in January 2009, advised the Veteran of what the evidence must show for service connection, including the elements of a claim, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain.  It also advised the Veteran of how disability ratings and effective dates would be assigned should service connection be granted.  Thus, the duty to notify has been satisfied with regard to the present appeal.  See Dingess/Hartman, 19 Vet. App. 473.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also satisfied its duty to assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service personnel and service medical records, private and VA medical treatment records, and lay statements from the Veteran and his representative have been associated with the claims file.  

Pursuant to the Board's April 2014 remand directives, the AOJ conducted the following development: requested VA treatment records from prior to June 2008 from the Chillicothe, Ohio VA Medical Center (VAMC); requested all records relating to disability benefit determinations for the Veteran, to include medical records upon which such determinations were based, from the Social Security Administration (SSA); and sent the Veteran a letter requesting that he return a completed form providing consent and authorization for VA to obtain any additional private treatment records he might identify.  In June 2014, the Chillicothe, Ohio VAMC responded via e-mail that it did not have any records for the Veteran prior to June 2008, and in July 2014, SSA responded that the records requested could not be sent because they had been destroyed and do not exist, and further efforts to obtain them would be futile.  The Veteran was notified of the unavailability of these records and the efforts made to procure them in an August 2014 letter, and VA has received no response from the Veteran indicating that he intended to supply the relevant Chillicothe VAMC or SSA records, or identifying other outstanding records he wanted VA to obtain.  As the Board finds these actions substantially comply with the April 2014 remand directives, additional remand is not required on this basis.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the case of McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  

In this case, the Board finds that the provision of a VA examination and/or medical opinion is not necessary because, as will be discussed in greater detail below, the evidence of record does not establish that the Veteran suffered "an in-service event, injury or disease" with regard to his feet.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).  In the absence of persuasive evidence of an in-service event, disease, or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of any foot disability at issue would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of events, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is therefore not invoked in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Finally, the Veteran has been given the opportunity to present testimony at a hearing before the Board, conducted by the undersigned VLJ in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for bilateral foot disability, to include pes planus.  At the May 2013 Board hearing, the Veteran testified that he had never experienced problems with his feet prior to service, and that he remembered going to sick call and being given medication for foot pain from excessive walking and running during basic training.  He further testified that his foot pain continued after service, and that he initially sought treatment at a VA facility approximately three or six years after separation from service when the pain increased in severity.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for a bilateral foot disability or disabilities.  Although the evidence demonstrates that the Veteran has current disabilities relating to the feet, including bilateral pes planus and hallux rigidus/limitus, status post metatarsophalangeal joint implant surgeries, a preponderance of the evidence weighs against a finding that any foot disability arose during service or that the Veteran experienced an event, injury, or disease regarding his feet during his short period of active military service.

The Board notes that the Veteran is competent to report his subjectively-experienced symptoms regarding his feet, to include pain, as they require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His statements regarding foot complaints and treatment during service, and that he continuously-experienced symptoms since service, are found to lack credibility in that they lack support in the service treatment and post-service treatment records and are inconsistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. at 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Specifically, the Veteran's service treatment records from his less than four months of active service document dental treatment, and complaints of vomiting and stomach pain/problems, but do not document the Veteran's described visit to the Fort Knox base hospital and subsequent prescription of medicine for foot pain.  The first mention of the Veteran's feet in the post-service treatment records dates from June 2004, where it was noted that the Veteran's feet and leg had been swelling and he was given diagnoses of diabetes mellitus, coronary artery disease, hypertension, and edema.  This approximately 30-year gap between active military service and the first recorded foot-related complaint, and the fact that there is no notation of foot symptomatology in the service treatment records weighs against the credibility of the Veteran's testimony that he continuously experienced foot problems following discharge from service, with treatment beginning either three or six years after service.  VA treatment records have been associated with the file from August 1984 through November 1985 that document treatment for hypertension and pain in the right femur, and additional treatment records from 1999 through 2002 document the Veteran's complaints and treatment for a heart condition/coronary artery disease, diabetes mellitus, type II, sleep apnea, hyperlipidemia, and gastroesophageal reflux disease, but nothing regarding his feet, despite his testimony that at latest, he began undergoing treatment for his foot symptoms in approximately 1980 (six years after service) and has continuously had problems with his feet since his discharge from active duty.  It is found noteworthy that none of the treatment records associated with the file appear to document any instances in which the Veteran reported to his treatment providers that he had experienced foot troubles since service, or since shortly after discharge from service, or related his foot pain and/or swelling to his military service.  

Other than those made directly in furtherance of his claim for VA service connection benefits at the May 2013 Board hearing, there are no other statements of record, made to VA or otherwise, specifically asserting the existence of a relationship between a current foot disability and active military service.  In fact, on his September 2008 application for service connection for bilateral flat feet, the Veteran's stated explanation for how his disability was related to military service was that he "was discharged [at] Ft. Knox and sent home[, and] was never told why."  His service personnel records, however, include an August 1974 discharge write-up explaining that the Veteran was unable to adapt to military life: being unwilling to cooperate with his peers or superiors and not making the requisite effort to improve his physical condition, leading to his failure of the final Physical Fitness Test nine times and the End of Cycle Test seven times and recommending discharge from service.  The report from the commanding officer indicates that, rather than any physical disability involving the feet, the reason for the proposed discharge was the Veteran's failure to "meet the minimum standards for military service...."

As noted above, while the Federal Circuit Court has held that an absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336.  The absence of contemporaneous records at or near the time of the Veteran's discharge from service indicating the presence of foot symptomatology, the absence in the treatment records of any mention by the Veteran of a continuity of symptoms since service or in-service foot pain, and the passage of more than 30 years before the first documented complaint of foot trouble are found by the Board to be more persuasive than the Veteran's assertion at the Board hearing that his foot pain began during service and continued to the present.  In this case, the totality of the evidence convinces the Board to reject the accuracy of the Veteran's recall.

For the foregoing reasons, the Board finds that the weight of the evidence goes against a finding that the Veteran incurred a foot-related injury or experienced an event affecting his feet during active military service.  Therefore, although the medical evidence of record demonstrates the presence of bilateral pes planus and hallux rigidus/limitus during the relevant appeal period, there is no in-service component to which the current disabilities could potentially be etiologically linked.  The claim for service connection for bilateral foot disability must therefore be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for bilateral foot disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


